Citation Nr: 1517102	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  06-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar strain with degenerative joint disease for the period prior to February 10, 2012.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In addition to addressing the issue listed above, this rating decision also denied service connection for right leg, right buttock, right knee, right foot, and left foot and toe pain; and severed service connection for degenerative joint disease of the lumbosacral spine.  

In March 2009, the Board remanded the instant claim.  Within the remand, the Board determined that the issues of service connection for a right leg disability and severance of service connection for degenerative joint disease of the lumbosacral spine were not on appeal, as the Veteran's May 2006 notice of disagreement (NOD) did not include these issues.

In June 2010, the Board denied an evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a joint motion by the parties, and the appeal was returned to the Board for action consistent with the joint motion.  The Board notes that the parties agreed that a liberal reading of the Veteran's May 2006 NOD reflected that he appealed the denial of service connection for a right leg disorder, and that the Board should consider whether the NOD could also be construed as including the severance issue.   

In September 2011, the Board again remanded the appeal.  Within the remand, the Board determined that the Veteran's May 2006 NOD could be construed as including the severance issue.  Thus, the issues considered before the Board at that time included the instant issue as well as the issues of entitlement to service connection for a right leg disability and the propriety of severance of service connection for degenerative joint disease of the lumbosacral spine.

While the appeal was in remand status, the RO granted a 40 percent evaluation for lumbosacral strain with degenerative joint disease, effective from February 10, 2012.  

In May 2013, the Board denied higher evaluations for lumbosacral strain with degenerative joint disease and service connection for a right leg disability, and determined that severance of degenerative joint disease of the lumbar spine was proper.  The Veteran appealed to the Court.  

In an August 2014 memorandum decision, the Court observed that the only issues before it were entitlement to an evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease for the period prior to February 10, 2012 and service connection for a right leg disability.  It noted that the remaining issues had been abandoned.  The Court affirmed the Board's decision as it pertained to service connection for a right leg disability and vacated and remanded the remaining issue, the evaluation of lumbosacral strain with degenerative joint disease.


FINDING OF FACT

For the period prior to February 10, 2012, lumbosacral strain with degenerative joint disease was manifested, at worst, by flexion to 40 degrees; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine or of incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

For the period prior to February 10, 2012, the criteria for an evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in November 2004 discussed the evidence necessary to support the Veteran's claim for increase.  He was advised of the allocation of responsibilities between himself and VA.  

In March 2009, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  The Board acknowledges that the March 2009 notice letter was sent subsequent to the initial adjudication of the Veteran's claim; however, the Board finds that there was no prejudice as the issue decided herein was subsequently readjudicated in June 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental SOC, is sufficient to cure a timing defect).

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations for the period in question were conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran seeks an evaluation in excess of 20 percent for lumbosacral strain with degenerative joint disease for the period prior to February 10, 2012.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7. 

A September 2004 VA treatment record reflects the Veteran's report of back pain and radiation down his leg.  On physical examination, ambulation was normal.  The Veteran could flex his back to about 30 degrees.  There was no paraspinal spasm.  

On VA neurological consultation in October 2004, the Veteran's history was reviewed.  He reported that he had pain from the waist down.  The provider noted that the Veteran had an unusual gait, favoring the right leg and almost spastic in character.  The lumbar curve was normal.  There was no paraspinal spasm.  The Veteran endorsed tenderness over the sacroiliac area, especially on the right.  Range of motion of the lumbar spine was full.  There were no motor deficits.  Straight leg raise was positive at 60 degrees on the right.  The provider noted that a CT of the lumbar spine in 2000 herniation or stenosis, and that the examination long tract signs concerning for possible spinal neoplasm.  He indicated that X-rays in 2002 were normal.  

MRI in November 2004 revealed some mild degenerative desiccation and bulging of the L4-5 disc resulting from very mild narrowing of the neural foramina with no compromise to the central canal.  There were no areas of abnormal enhancement following contract to suggest lumbar involvement by neoplasm.  The study was otherwise normal.

A VA examination was carried out in December 2004.  The Veteran's history was reviewed.  The examiner noted longstanding back pain.  The Veteran denied fatigue, stiffness, weakness, and spasm.  He endorsed pain that was shooting and aching in nature.  The examiner recorded that the Veteran was able to walk one to three miles.  He noted that there had been no incapacitating episodes of intervertebral disc syndrome.  The Veteran denied incontinence but endorsed daily urinary urgency and unsteadiness, and intermittent erectile dysfunction.  On physical examination, Lasegue's sign was positive.  The examiner noted that range of motion on examination was very limited and contrary with passive versus active range of motion.  He indicated that the Veteran was able to bend over to tie his shoes at the conclusion of the examination, which would not be expected given the limited range of motion on examination.  He pointed out that guarding and displays of pain were disproportionate to previous VA examinations and expected symptoms.  He suspected malingering.  

The Veteran submitted copies of private treatment records in April 2005.  They include a February 2005 physical examination report indicating normal spinal alignment and very limited lumbar range of motion secondary to complaints of pain.  There was tenderness to palpation at L4 to the sacrum.  The Veteran's gait pattern was normal.  Sitting straight leg raise was negative.  The impression was right lumbar radiculopathy versus severe piriformis syndrome.  Subsequent  EMG and nerve conduction studies revealed no evidence of lumbar radiculopathy or peripheral nerve compression.  The provider noted that clinically, the Veteran's back pain might be related to piriformis syndrome.

In June 2005, the Veteran stated that he had pain all of the time, and that his back condition had worsened.

The Veteran was afforded an additional VA examination in June 2005, and was examined by the same provider who had conducted the December 2004 examination.  The Veteran endorsed severe, constant pain in his low back with radiation.  The examiner noted that there was no limitation to how far the Veteran could walk.  He also noted that there had been no incapacitating episodes of intervertebral disc syndrome.  On physical examination, the Veteran's posture and head position were normal.  His gait was also normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There was no ankylosis.  The Veteran endorsed severe pain of the thoracic sacrospinalis on motion.  Active flexion was to 40 degrees, extension was to 30 degrees, left lateral flexion was to 8 degrees, right lateral flexion was to 11 degrees, and rotation was to 5 degrees bilaterally.  Passive flexion was to 40 degrees, extension to 30 degrees, left lateral flexion to 5 degrees, right lateral flexion to 7 degrees,  left lateral rotation to 40 degrees, and right lateral rotation to 5 degrees.  The Veteran endorsed pain throughout range of motion.  The examiner noted that there was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  Motor examination was 5/5 on the left and 4/5 on the right.  

The examiner determined that the physical examination was invalid, noting that the Veteran complained of tenderness to light palpation to the lower back and not in areas documented in the VA treatment record (the mid-lower back and not the low back).  He noted that he perceived varying effort, and that range of motion was resisted with very limited range of motion and significantly decreased from the previous examination despite the Veteran's report of no difference from previous symptoms.  He stated that the degree of symptoms expressed were not congruent with normal gait, well developed musculature, and ease of movement throughout the examination when not being tested, such as movement to the table, disrobing, dressing, and at ease in the chair.  He concluded that he Veteran was malingering.  

A July 2005 VA outpatient record indicates the Veteran's report of 10/10 pain following that an injection that did not help.

In September 2005, the Veteran submitted private treatment records which included an October 2000 examination report.  The private provider noted that the Veteran's lumbar spine range of motion was limited, but that he was able to flex so that his fingertips were one foot from the ground.  Extension was to 10 degrees, and rotation was well preserved.  

A July 2006 VA consumer contact list notes that the Veteran filed a complaint regarding a recent compensation and pension examination.  The Veteran related his belief that there were inaccuracies in the examination report.  Specifically, he noted that the examiner had not asked about incapacitating episodes.  He also stated that the examiner had indicated that the Veteran reported that he could walk three miles, when the Veteran had actually stated that he could only walk three blocks.  He indicated that when he tried to speak to the examiner about the incorrect information, the examiner got upset and would not listen.  The examiner's immediate supervisor subsequently responded that if the Veteran wished to dispute the information in the examination report, he should request to enter a written rebuttal statement into the record.  She further noted that on reading of the examination report, it appeared that the Veteran was confrontational from the beginning of the examination.

The report of a December 2006 VA CT scan indicates slight bulging of disc annulus, predominantly to the right at L4-5 and L5-S1.  

On VA neurological consultation in January 2007, the provider noted that the Veteran had a normal lumbar curve.  There was no paraspinal spasm, but the Veteran had marked tenderness in the lower lumbar area and essentially zero degrees of flexion and extension secondary to pain.  

In May 2008, the Veteran underwent a lumbar epidural steroid injection.  

In June 2008, a VA provider authored a letter to the Veteran's employer regarding work restrictions.  She noted that the Veteran had severe back pain and that he could not stand continuously.  She indicated that the Veteran should be afforded a break every two hours of 5 to 10 minutes.  
An October 2008 VA mental health treatment record includes the provider's observation that the Veteran appeared to guard his back and neck consistent with his report of chronic pain.

On VA neurological examination in September 2009, range of motion testing revealed flexion to 45 degrees, extension to 15 degrees, left lateral flexion to 30 degrees, right lateral flexion to 25 degrees, and rotation to 30 degrees bilaterally.  The examiner noted that there was objective evidence of pain following repetitive motion, but no additional limitation of motion.  He concluded that lumbosacral strain with degenerative joint disease had no impact on chores, shopping, traveling, feeding, bathing, dressing, toileting, or grooming; had mild impact on recreation; and moderate impact on exercise and sports.  

On February 2012 VA examination, the Veteran reported that all motions aggravated his low back pain and that the pain was sharp.  He reported that at times his back pain was so uncomfortable that he limited his activity to toileting, eating, and getting up to take medications.  He indicated that these episodes could last for several days.  Range of motion testing revealed forward flexion to 30 degrees, with pain at 20 degrees; extension to 20 degrees, with pain at 15 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 20 degrees, with pain.  On repetition, forward flexion was to 30 degrees.  There was no additional limitation of function on repetitive testing, other than less movement than normal, pain, and interference with sitting or standing.  There was localized tenderness.  Muscle strength was normal in both lower extremities.  Reflexes were decreased on the right side.  Straight leg raising was negative, bilaterally.  There was no sign or symptom of radicular pain.  There were no neurologic abnormalities related to the lumbar spine disability.  There was no indication of intervertebral disc syndrome and thus, no indication of incapacitating episodes.  A nerve conduction study was normal in both legs.  An EMG was normal in the right leg.  The lumbar spine disability had an impact on the Veteran's ability to work in that it was difficult to lift or sit or stand for prolonged periods of time.

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  
Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2014).

For the period prior to February 10, 2012, the Veteran's thoracolumbar spine disability is rated as 20 percent disabling.  This rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A higher evaluation for this period requires evidence demonstrating forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges that in September 2004, a VA provider noted that the Veteran could flex his back to "about 30 degrees".  However, on neurological consultation in October 2004, range of motion was full.  

A private record dated in February 2005 notes very limited lumbar range of motion due to pain, which at that time, was related to right lumbar radiculopathy versus severe piriformis syndrome.  Subsequent testing revealed no evidence of lumbar radiculopathy, and the provider indicated that clinically, the Veteran's pain might be related to piriformis syndrome.  Notably, the Board determined in May 2013 that the Veteran's right leg symptoms, which were related to a diagnosis of piriformis syndrome, were not related to his lumbar spine disability.  The Court subsequently affirmed the Board's determination.  As the very limited range of motion noted in February 2005 appears to be related to piriformis syndrome rather than the Veteran's service-connected low back disability, the Board concludes that this finding cannot be used as a basis for the grant of a higher evaluation for the low back disability.  

Neurological consultation in January 2007 revealed essentially zero degrees of flexion and extension secondary to pain.  Subsequently, however, flexion was to 45 degrees in September 2009.  

The Board observes that the evidence otherwise indicates that the Veteran had flexion in excess of 30 degrees during the period in question.  VA examination in June 2005 revealed flexion to 40 degrees and no ankylosis.  

Having carefully considered the foregoing, the Board concludes that an evaluation in excess of 20 percent is not warranted for the period prior to February 10, 2012.  While there is some suggestion that flexion of the thoracolumbar spine was less than 30 degrees on isolated occasions, the disability picture for this period otherwise indicates flexion of the thoracolumbar spine supportive of the current 20 percent evaluation, and does not more  nearly approximate the criteria for a 40 percent evaluation.  

The Board has also considered whether higher evaluations are warranted pursuant to the criteria for rating intervertebral disc syndrome.  In this regard, the Board acknowledges the Veteran's assertion that he has suffered from incapacitation due to his back disability.  However, there is no evidence in the record of incapacitating episodes characterized by acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board notes that, in the August 2014 memorandum decision, the Court indicated that it was unclear whether the Board's references to multiple examiners in referring to the 2004 and 2005 VA examinations was meant to convey a belief that the cosigning physician was in agreement with the examiner or a belief that two different examiners conducted those examinations.  The Board clarifies that these examinations were in fact conducted by the same examiner who made similar findings on both occasions, based on review of the Veteran's history and physical examination.  

The Court also pointed out that the Board had previously failed to address the Veteran's objections to the reports prepared by the provider who examined him in 2004 and 2005.  The Board has considered the Veteran's arguments in this regard, and has carefully reviewed the examination reports in question.  The Veteran asserts that the 2005 examination report is inaccurate with respect to his report of incapacitating episodes and how far he could walk.  The Veteran has not, however, challenged the examiner's findings regarding the conflict between passive versus active range of motion noted in 2004 (the Veteran was able to bend over and tie his shoes at the conclusion of the examination, which was unexpected given the limited range of motion on examination).  Also unchallenged by the Veteran are the same examiner's June 2005 findings of varying effort, resistance to range of motion testing, significantly decreased range of motion despite the Veteran's denial of a change in symptoms, and conflict between degree of symptoms reported and normal gait, well developed musculature, and ease of movement when not being tested.  Review of these reports reflects that the objective findings on examination led the examiner to conclude that the Veteran was malingering.  On both occasions, he noted the reported severity of the Veteran's symptoms and the conflict between those reports and the Veteran's ease of movement when he was not being examined.  The examiner provided sufficient support for this conclusion in his discussion of his observations.  In assigning high probative value to these findings, the Board notes that the examiner reviewed the Veteran's history and discussed the rationale underlying his conclusions, to include his determination that the Veteran was exaggerating his symptoms.  There is no indication that the examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact aside from the objections already discussed.  Thus, even if the examiner's characterization of the examinations in regard to how far the Veteran could walk and whether he had incapacitating episodes was incorrect, the objective evidence reported regarding physical examination has not been challenged, and sufficiently demonstrates that an evaluation in excess of 20 percent is not warranted for the period considered.  

The Board also acknowledges the attorney's argument that the Veteran's low back disability warrants evaluation pursuant to the criteria for fibromyalgia.  In support of this theory, he has pointed out that the Veteran has endorsed localized tenderness, pain throughout his body, and pain from the waist down.  The attorney has also pointed out that the Veteran's symptoms have been refractory to therapy, and are constant.  The Board observes that fibromyalgia is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  Review of the record reveals that no diagnosis of fibromyalgia has been made, and that there is no indication that the Veteran's reported symptoms support such a diagnosis, or that his service-connected back disability is the cause of those symptoms.  Indeed, the lower extremity symptoms have been medically related to severe piriformis syndrome, a non-service-connected disability.  Service connection is in effect for the spine only; rating this disability pursuant to the criteria for fibromyalgia would necessarily require consideration of nonservice-connected symptoms.  As such, the Board concludes that evaluation of the Veteran's symptoms pursuant to these criteria is not appropriate.

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the period considered.  The Board therefore finds that the current 20 percent evaluation is appropriate for the Veteran's low back disability for the period prior to February 10, 2012.

The Board notes that the Veteran is competent to report that his disability is worse.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, he has limitation of motion and pain requiring medication management.  The criteria for the evaluation of spine disability specifically contemplates the pain and resulting limitation of flexion experienced by the Veteran; therefore, it cannot be said to not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, for the period in question the Veteran was assigned a 10 percent evaluation for psychophysiological gastrointestinal reaction and a 10 percent evaluation for tinea pedis and versicolor.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected low back disability results in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's low back disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for lumbar strain with degenerative joint disease for the period prior to February 10, 2012 is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


